        Case 5:19-cv-00718-PRW Document 53 Filed 08/24/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1)    TAMMY COVINGTON, and                )
 (2)    JEFFREY COVINGTON                   )
                                            )
        PLAINTIFFS,                         )   Case No. CIV-19-718-PRW
                                            )
 vs.                                        )
                                            )
 (1)  CSAA FIRE AND CASUALTY                )
 INSURANCE, d/b/a AAA FIRE AND              )
 CASUALTY INSURANCE COMPANY,                )
 INC.                                       )
                                            )
        DEFENDANT.                          )


                      PLAINTIFF’S VOIR DIRE REQUEST

(1)    Connection with insurance industry. Persons who have strong

connections to or are employed by the insurance industry could obviously be

biased in favor of Defendant, CSAA Fire & Casualty Insurance Company.

Therefore, Plaintiffs respectfully request that the Court make the following

inquiries:

         •    Are any of you employed in the insurance industry?

         •    Are any of you employed as an adjuster or insurance agent?

         •    Are your family members or close friends so employed?

         •    Do any of you have insurance with CSAA Fire & Casualty

              Insurance Company or AAA Fire and Casualty Insurance

              Company?



                                        1
        Case 5:19-cv-00718-PRW Document 53 Filed 08/24/20 Page 2 of 4




           •     If so, what type of insurance do you carry with CSAA Fire &

                 Casualty Insurance Company or AAA Fire and Casualty

                 Insurance Company?

(2)        Connections with Tammy Covington and Jeffrey Covington. Plaintiffs

request that the Court make t he fol low ing inq uiries about any potential

interactions they may have had with Tammy and Jeffrey Covington:

       •        Have any of you had any business dealings with Tammy

                Covington or Jeffrey Covington?

       •        If any of the prospective jurors answer yes to the previous question,

                please inquire as to how they are acquainted with Tammy

                Covington and/or Jeffrey Covington, and whether anything about

                that acquaintance might cause them to unduly favor or be against

                one of the parties to this action.

(3)    Prior jury experience. For members of the panel that have served on a

jury in the past, it is important to know whether or not they were the foreperson of

the jury and whether they understand the difference in the burden of proof for a

criminal case. Therefore, Plaintiffs respectfully request that the Court make the

following inquiries:

       •        Have you served on a jury in the past?

       •        If so, were you the foreperson of the jury?

       •        Was it a civil or criminal case?


                                             2
        Case 5:19-cv-00718-PRW Document 53 Filed 08/24/20 Page 3 of 4




       •      If it was a criminal case, do you understand that there is

              different, higher burden of proof in a criminal trial than a civil trial?

       •      Was there a verdict reached?

(4)    Litigation bias. Persons who have been involved in frequent litigation in

the past, especially as a defendant, can develop a bias in lawsuits, regardless of

the merits of the case. Plaintiffs would respectfully request the Court to inquire

as follows:

       •      Have any of you or a close family member or close friends been

              involved in litigation in the past? For example, a civil case, worker’s

              compensation action, contract dispute, employment dispute or an

              insurance claim dispute?

       •      As a plaintiff or defendant?

       •      Has anything about that litigation experience caused you to develop

              strong feelings one way or the other either for or against plaintiffs in

              civil litigation?

(5)    Construction, plumbing, contracting experience or employment.

       •      Are you or any of you or your close family members or close friends

              involved in the trades of construction, plumbing, or contracting?

       •      Are any of you or your close friends or family involved in water or

              mold mitigation, remediation or clean up?




                                             3
       Case 5:19-cv-00718-PRW Document 53 Filed 08/24/20 Page 4 of 4




Respectfully submitted,

By: s/_Douglas J. Shelton__________
Douglas J. Shelton, OBA #8159
dshelton@sheltonlawok.com
SHELTON & WALKLEY LAW GROUP
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEY FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON



                          CERTIFICATE OF SERVICE

      I hereby certify that on August 24, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Douglas J. Shelton__________
Douglas J. Shelton




                                        4
